
	

114 S1853 IS: Block Arms to Iran Act of 2015
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1853
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2015
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To limit the availability of funding for contributions to the United Nations if the arms embargo on
			 Iran
			 pursuant to United Nations Security Council Resolutions 1747 and 1929 is
			 lifted.
	
	
		1.Short title
 This Act may be cited as the Block Arms to Iran Act of 2015.
 2.Limitation on funding for United Nations if arms embargo on Iran is liftedOf the amounts appropriated or otherwise made available for the Department of State for Contributions to International Organizations and available for contributions to the United Nations, 20 percent may not be obligated or expended for such purpose if the arms embargo on Iran pursuant to paragraphs 5 and 6 of United Nations Security Council Resolution 1747 (2007) and paragraph 8 of United Nations Security Council Resolution 1929 (2010) is lifted, reduced, or otherwise eased, notwithstanding paragraph 13 of United Nations Security Council Resolution 1747 (2007) and paragraph 37 of United Nations Security Council 1929 (2010).
